Name: 2001/746/EC: Commission Decision of 17 October 2001 concerning additional guarantees relating to Aujeszky's disease for pigs destined for certain parts of the territory of Germany and amending Decisions 93/24/EEC, 93/244/EEC and 2001/618/EC (Text with EEA relevance) (notified under document number C(2001) 3099)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  means of agricultural production;  health;  agricultural policy;  trade policy
 Date Published: 2001-10-23

 Avis juridique important|32001D07462001/746/EC: Commission Decision of 17 October 2001 concerning additional guarantees relating to Aujeszky's disease for pigs destined for certain parts of the territory of Germany and amending Decisions 93/24/EEC, 93/244/EEC and 2001/618/EC (Text with EEA relevance) (notified under document number C(2001) 3099) Official Journal L 278 , 23/10/2001 P. 0041 - 0042Commission Decisionof 17 October 2001concerning additional guarantees relating to Aujeszky's disease for pigs destined for certain parts of the territory of Germany and amending Decisions 93/24/EEC, 93/244/EEC and 2001/618/EC(notified under document number C(2001) 3099)(Text with EEA relevance)(2001/746/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(1), as last amended and updated by Directive 2000/20/EC(2), and in particular Article 10(2) thereof,Whereas:(1) The additional guarantees in intra-Community trade of pigs relating to Aujeszky's disease, and the lists of territories in the Member States which are free from this disease and where approved disease control programmes are in place, are laid down in Commission Decisions 93/24/EEC(3) and 93/244/EEC(4), both last amended by Decision 2000/280/EC(5), and which as from 1 July 2002 will be repealed and replaced by Decision 2001/618/EC(6).(2) An eradication programme was implemented in some parts of the territory of Germany for Aujeszky's disease, that had been approved by Commission Decision 95/210/EC(7).(3) In relation to this eradication programme certain additional guarantees relating to Aujeszky's disease for pigs destined for those parts of its territory have been granted to Germany by Commission Decision 95/211/EC(8), amending Decision 93/244/EEC.(4) Germany considers that the LÃ ¤nder Hessen, Schleswig-Holstein, Saarland, Hamburg, Bremen and Berlin are now free from Aujeszky's disease, and has submitted supporting documentation to the Commission as required in Article 10 of Directive 64/432/EEC.(5) The programme is regarded to have been successful in eradicating this disease from the LÃ ¤nder concerned.(6) The authorities of Germany apply, for national movement of pigs, rules at least equivalent to those provided by the additional guarantees laid down in Community legislation.(7) These additional guarantees must not be requested, however, from Member States or regions of Member States which are themselves regarded as free from Aujeszky's disease.(8) Commission Decisions 93/24/EEC, 93/244/EEC and 2001/618/EC must be amended to include the LÃ ¤nder Hessen, Schleswig-Holstein, Saarland, Hamburg, Bremen and Berlin in Germany in the list of the territories of the Member States or regions thereof free from Aujeszky's disease, and to remove these LÃ ¤nder from the list of territories where approved disease control programmes are in place.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 93/24/EEC and Annex I to Decision 2001/618/EC are replaced by Annex I to this Decision.Annex I to Decision 93/244/EEC and Annex II to Decision 2001/618/EC are replaced by Annex II to this Decision.Article 2This Decision shall apply from 15 October 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 17 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 163, 4.7.2000, p. 35.(3) OJ L 16, 25.1.1993, p. 18.(4) OJ L 111, 5.5.1993, p. 21.(5) OJ L 92, 13.4.2000, p. 24.(6) OJ L 215, 9.8.2001, p. 48.(7) OJ L 132, 16.6.1995, p. 19.(8) OJ L 132, 16.6.1995, p. 21.ANNEX I"Member States or regions thereof free of Aujeszky's disease and where vaccination is prohibited>TABLE>"ANNEX II"Member States or regions thereof where approved Aujeszky's disease control programmes are in place>TABLE>"